Citation Nr: 0500372	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  95-36 233	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1956 to April 1961 and from April 1962 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, 
established entitlement to service connection for 
hypertension and assigned a 10 percent rating.  

The case was previously before the Board and remanded for 
additional development in January 1999 and November 2003.  
The Board also notes that the appeal for entitlement to 
service connection for shigella dysentery was dismissed in 
February 2003 and that the veteran failed to perfect an 
appeal as to whether new and material evidence was received 
to reopen his claim for entitlement to service connection for 
a low back disorder subsequent to an August 2004 statement of 
the case.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The evidence demonstrates the veteran's service-connected 
hypertension requires medication for control but that 
diastolic pressure findings of 110 or more or systolic 
pressure findings of 200 or more are not predominant.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective before and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence necessary to substantiate his claim including 
by correspondence dated in April 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer of the veteran's case 
to the Board.  The issue on appeal was re-adjudicated and 
supplemental statements of the case provided to the veteran 
in June 2001 and May 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2003 notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the June 2001 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the February 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the matter on 
appeal were obtained in July 1996, July 1999, May 2000, May 
2001, and September 2003.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.

Factual Background

Service medical records show the veteran was treated for 
suspected hypertension.  Records include blood pressure 
findings in April 1974 of 180/105, in June 1974 of 160/92, 
and in January 1977 of 186/100.  

Private medical records dated from February 1994 to February 
1997 include blood pressure readings of 156/110, 150/105, 
170/80, 150/90, 152/90, 150/88, 175/95, 160/94, 150/92, 
156/98, 180/108, 190/100, 194/110, 200/100, 180/90, 184/92, 
180/94, 182/96, 168/86, 160/85, 160/100, 180/92, 164/96, 
173/101, 158/96, 160/104, and 146/100.

On VA examination in July 1996 the veteran complained of 
occasional headaches and bloody nasal discharge.  He reported 
he began taking anti-hypertension medication in 1986.  Blood 
pressure readings included findings while sitting of 160/80, 
180/100, and 170/90, while lying of 170/90 and 160/90, and 
while standing of 170/90.  The diagnosis was chronic 
hypertension of unknown etiology, on medication.

In subsequent statements and personal hearing testimony in 
support of his claim the veteran assert his hypertension was 
more severe than reflected by the 10 percent disability 
rating.  He stated he had been denied employment in the 
1970's because of high blood pressure readings.

VA treatment records dated from March 1996 to March 1997 
include blood pressure readings of 168/66, 172/82, 170/80, 
186/96, and 178/98.  In December 1998 his blood pressure was 
138/78 and in March 1999 it was 158/82.  

On VA examination in July 1999 blood pressure readings were 
right arm sitting 140/80, left arm sitting 170/90, left arm 
supine 160/90, and left arm standing 150/86.  The diagnosis 
was hypertension, marginal upon present examination.

VA treatment records included a blood pressure reading in 
December 1999 of 190/112 and in April 2000 of 182/89.  The 
April 2000 examiner noted the veteran reported home blood 
pressure readings in the 130/70 range.

On VA examination in May 2000 blood pressure readings were 
standing 136/96, sitting 140/100, and supine 140/100.  The 
diagnosis was hypertension.

On VA examination in May 2001 blood pressure readings were 
left arm sitting of 174/90, right arm sitting of 176/88, and 
right arm supine of 168/88.  The examiner noted a treadmill 
test revealed resting blood pressure of 138/88 with an 
increase to a maximum of 198/88.  The diagnosis was 
hypertension, without evidence of any heart disease.

VA treatment records dated from March 1999 to October 2002 
included blood pressure readings of 158/62, 170/92, 172/76, 
182/89, 128/82, 148/88, 138/78, 144/80, 160/80, 138/76, 
170/80, 160/84, 148/88, 138/78, 144/80, 160/80, 138/76, 
170/80, and 160/84.

In a May 2003 statement the veteran asserted the blood 
pressure findings had falsely reported the readings.  He 
stated that eight readings at that time had revealed findings 
of 200 plus over 100 plus.  

On VA examination in September 2003 blood pressure readings 
were initially 204/105, later in the examination had fallen 
to 196/98.  On completion of the examination his blood 
pressure was 194/94.  The diagnosis was fluctuating 
hypertension with difficulty in control.

VA treatment records dated in November 2003 included blood 
pressure readings of 139/89, 154/78, and 154/78. 

In a May 2004 statement the veteran asserted his blood 
pressure findings at best were in the 160 range.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Board also notes that since the veteran submitted his 
initial application for compensation in May 1996, the Rating 
Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities, including 
Diagnostic Code 7101.  This change became effective January 
12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm. Id.

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  Although the 
medical evidence includes diastolic pressure findings of 110 
or more and systolic pressure of 200 or more, the Board finds 
these higher readings were not predominant either over the 
course of the appeal or during any specific period of time.  
The Board further finds that the reported blood pressure 
readings of record were consistent throughout the course of 
the appeal, including private medical reports, and that no 
probative evidence has been submitted which demonstrates 
higher pertinent findings were improperly omitted.

While the veteran believes his hypertension is more severely 
disabling, VA law prohibits the evaluation of disabilities 
based upon factors outside the rating criteria.  See Massey, 
7 Vet. App. 204.  Therefore, the Board must conclude that an 
increased rating for the veteran's service-connected 
hypertension is not warranted under the rating criteria 
effective before or after January 12, 1998.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the July 1999 VA examiner 
described the veteran's hypertension as marginal which the 
Board interprets as an indication of a somewhat less than 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.

ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


